DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is in response to communication(s):
RCE filed on 11/30/2020.
Amendment filed on 2/14/2020.
Application filed on 7/21/2017 with priority date of 11/02/2011 based on parent application 13/648883 filed on 10/10/2012 with provisional application 61/554752 filed on 11/2/2011.

The status of the claims is as follows: 
Claims 14-16, 18-20, 22-24 are pending and have been considered below.
Claims 14, 18, and 22 are independent claims.
In the amendment, claims 14-16, 18-20, 22-24 have been amended.
Claims 17, 21, 25 have been previously cancelled.

Response to Arguments

The examiner acknowledges the amendment made to claim 14-16, 18-20, 22-24 in the amendment filed on 11/30/2020.

Applicant’s arguments filed 11/30/2020 have been fully considered but they are directed to newly amended language which is now rejected in light of Lee.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 18-20, 22-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 14, claim 1 cites (emphasis added):
“A method operable in a mobile device arranged to conduct cellular-based calls
comprising:
	receiving a presence status selection enabling selective blocking of an incoming video or voice communication from a caller to an instant messaging (IM) application, while allowing instant message text-based communication with the caller via the IM application;
	displaying an incoming call user interface after detecting an incoming call from the caller, the incoming call user interface comprising an incoming call screen used for cellular-based calls;
	handing off the incoming video or voice call to one of an existing or started instant message conversation of the IM application; 
communicating an instant message text-based communication to the caller acknowledging receipt of the incoming video or voice communication attempt and indication that the incoming video or voice communication has been unsuccessful;
…"
The claim languages appear to claim an incoming call interface is displayed to the user while any incoming voice and video call is blocked through the presence indicator. The specification paragraph [0103-0104] describes that cellular-based 
For the purpose of examination, the limitation is interpreted as showing cellular styled incoming UI before the presence indicator is set to be blocking voice/video calls.
Claims 18 and 22 cite similar limitations, and are likewise rejected as failing to comply with the written description requirement.
Claims 15-16, 19-20, 23-34 depend from claims 14, 18, 22 respectively, thus are also rejected as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18-20, 22-24 are rejected under 35 U.S.C. 103 as being as being unpatentable over Petrack et al. (US Pat 7412486, hereinafter Petrack, from IDS 12/21/2017, #2), in view of Microsoft Office Communicator 2007 R2 – Getting Started Guide (December 2008, hereinafter communicator), Lee (US Pub 20090175425, hereinafter Lee).

Per claim 14, Petrack teaches:
A method operable in a mobile device arranged to conduct cellular-based calls
comprising:
	…
	displaying an incoming call user interface after detecting an incoming call from the caller, the incoming call user interface comprising an incoming call screen used for(col 24 line 35-58: Fig. 5 shows a history of messages between Bob and Bill, where inbound M3 displays a status message prompting user Bill of an incoming call from Bob over the regular phone line);
	handing off the incoming video or voice call to one of an existing or started instant message conversation of the IM application; (col 25 line 1-18: Fig. 5 shows incoming call is handled as a IM message in an existing IM conversation between user Bill and and Bob);
	communicating an instant message text-based communication to the caller acknowledging receipt of the incoming video or voice communication attempt and indication that the incoming video or voice communication has been unsuccessful; (col 25 line 27-35, 50-57: Fig. 5 shows user Bill can choose to answer or ignore the call; it’s inherent that user can select “N” to ignore the call; call status/state is periodically updated and displayed as IM message; it’s inherent ignoring the call displays corresponding call status/state as IM message as answering the call shown in Fig. 5);
	displaying, in a user interface of the IM application, the instant message conversation of the handed off incoming video or voice call, the instant message conversation including instant message text-based communication indicating that the incoming call attempt has been unsuccessful. (col 10 line 64 – col 11 line 4, col 24 line 59 – col 25 line 35: call status of  can be encapsulated by the message server to be displayed as a status message; where the status and the state of the call is periodically updated and displayed as status message; Fig. 5 shows a history of IM message including the status update when the call is connected, it’s inherent that when the call is not connected, there would be corresponding status of the call displayed as status message);
	…

	However Petrack does not explicitly teach setting IM presence to block incoming video/voice calls, and that the incoming call interface is cellular/regular phone styled; communicator teaches:
	receiving a presence status selection enabling selective blocking of an incoming video or voice communication from a caller to an instant messaging (IM) application, while allowing instant message text-based communication with the caller via the IM application; (Page 35-36 Fig. 4.2, Page 38: user can set the presence indicator to “Do Not Disturb”, which would still allow Team access level of “Urgent interruption only”, while blocking persons from Company or lower level access from interrupting you with IM or phone calls; the table further lists “Do Not Disturb” as a presence that can be set manually or automatically);
	displaying an incoming call user interface after detecting an incoming call from the caller, the incoming call user interface comprising an incoming call screen used for cellular-based calls; (Page 77 Fig. 14.4, Page 80 Fig. 15.2: incoming voice/video call would bring up a incoming call interface as shown in Fig. 14.4 and Fig. 15.2 that user can choose to ignore/redirect; Page 72 top - “Make a Few Phone Calls”: user can make and receive phone calls to/from traditional or mobile phones; the examiner notes this limitation is interpreted as showing cellular styled incoming UI before the presence indicator is set to be blocking voice/video calls);
	communicator and Petrack are analogous art because communicator also teaches integration of different messaging/phone/video communication applications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of communicator and Petrack before him/her, to modify the teachings of Petrack to include the teachings of communicator so that IM application can make/take mobile calls and IM status can block incoming calls. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide the user with an integrated UI where user can choose to make/receive calls over different medium using the same interface without having to switch 

	Additionally Communicator-Petrack do not explicitly teach displaying a voice mail message in the IM application; Lee teaches:
	receiving, by the IM application while the incoming video or voice communication is blocked according to the presence status selection, a voice note from the caller, wherein the voice note is recorded by the caller in response to the incoming call attempt being unsuccessful; and ([0043] Fig. 3 shows at step 314, a voice message may be recorded when the call is diverted to voice mail; [0046, 0049] the recorded message can be linked to the recipient at step 308 and send to the recipient at step 310; where the message can be provided to the user directly, such as sent as an incoming instant message linked to the audio file containing the message);
	displaying, in the user interface of the IM application, an indication of the recorded voice note from the caller. ([0046, 0049] the recorded message can be linked to the recipient at step 308 and send to the recipient at step 310; where the message can be provided to the user directly, such as sent as an incoming instant message linked to the audio file containing the message).
	Lee and communicator-Petrack are analogous art because Lee also teaches integration of different messaging/phone/video communication venues. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Lee and communicator-Petrack before him/her, to modify the teachings of communicator-Petrack to include the teachings of Lee so that voice mail can be sent through IM applications. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with ability to track and listen to voice mail messages through different communication method such as IM, email, telephone, and text message, thereby allowing user to organize and access voicemail through different means of communications/applications [0004, 0007].

Per claim 15, Petrack-communicator further teaches:
The method of claim 14, further comprising:
	enabling a second instant message to be composed; and (Petrack Fig. 5 shows after the call has completed with M3-M6 call control status, another outbound message M3 was composed by Bill and send to Bob);
	displaying the second instant message in the user interface of the IM application after the second instant message has been sent to the caller. (Petrack Fig. 5 shows after the call has completed with M3-M6 call control status, another outbound message M3 was composed by Bill and send to Bob, which is displayed in the IM conversation window).

Per claim 16, Petrack-communicator further teaches:
The method of claim 14, further comprising:
	receiving a third instant message from the caller subsequent to the incoming call attempt; and (Petrack Fig. 5 shows after the call between Bill and Bob has completed with M3-M6 call control status, and another outbound message M3 was sent from Bill to Bob, Bill received an incoming IM message from another outbound message was composed by caller Bill);
	displaying the third instant message in the user interface IM application. (Petrack Fig. 5 shows after the call between Bill and Bob has completed with M3-M6 call control status, and another outbound message M3 was sent from Bill to Bob, Bill received an incoming IM message from another outbound message was composed by caller Bill, which is displayed in Bill’s IM conversation window).

Per claim 18, claim 18 is a medium claim which contains limitations that are substantially the same as claim 14, and is likewise rejected.

Per claim 19-20, claims 19-20 contains the same limitations as claims 15-16 respectively, and are likewise rejected.

Per claim 22, claim 22 is a device/system claim with processor (col 7 line 15-21 a processor), memory (col 7 line 15-21 memory), and communication module (col 7 line 15-21 communication interface) which contains limitations that are substantially the same as claim 14, and is likewise rejected.

Per claim 23-24, claims 23-24 contains the same limitations as claims 15-16 respectively, and are likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20110035687 A1
KATIS T E et al.
Communication device has user interface that enables user to seamlessly transit conversation between two modes so that media of conversation rendered synchronously in real-time mode or asynchronously in time-shifted mode
US 20090013265 A1
COLE R et al.
Instant messaging communication method, involves creating and inserting selectable control video button with embedded link in message composition region
US 20050210394 A1
CRANDALL E S et al.
Method for providing concurrent instant messaging sessions involves granting recipients to use terminal to access storage devices for selective play back and act on received selective streaming messages
US 20040015553 A1
GRIFFIN C M et al.
Chat threads displaying method for wireless mobile terminal, involves displaying entries representative of some of inbound and outbound messages in single region of display


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm EST. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, 

/PHOEBE X PAN/Examiner, Art Unit 2176              

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176